Citation Nr: 1739310	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from November 1990 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  That decision denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, back pain, bilateral shoulder pain, and vertigo.

In April 2015, the Board remanded the Veteran's claims to obtain additional medical records from Tripler Army Medical Center and Weed Army Community Hospital.  After making reasonable efforts, the RO was unfortunately unable to obtain these additional records and the Records Management Center provided a negative response to the RO's request in October 2015.  The RO's request for dependent medical records at Tripler Army Medical Center also led to a negative response in January 2017.  The Board finds that the RO has substantially complied with the April 2015 remand directives in its attempts to obtain these records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers the right to compliance with remand orders).

The issues of service connection for vertigo, a bilateral shoulder disability, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Generally, in order to show a service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 decibels.  Higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  However, for VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Certain chronic diseases, including organic disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has repeatedly asserted that her symptoms of hearing loss relate to her active duty service at rifle ranges, grenade ranges, and field training exercises.  She has stated that a specialist at Tripler Army Medical Center informed her that her episodes of hearing loss was due to this exposure to acoustic trauma.  In a July 2013 statement, the Veteran noted that the hearing loss she currently experiences is episodic, rather than continuous in nature, and occurs several times per week.  She indicated that her symptoms begin with a high-pitched beeping noise followed by the feeling that her ears are plugged and ultimately result in a reduction in hearing by 70 percent.  

The Veteran was afforded a medical examination in September 2012 to evaluate her claim.  At that time, she indicated that she fired weapons without hearing protection while serving on active duty and that her duties included heavy construction repair and administration.  

Audiometric evaluation results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
15
10
LEFT
15
15
15
10
15

The clinician who conducted this evaluation noted that these scores were valid for rating purposes.  The Veteran also underwent a speech discrimination evaluation using the Maryland CNC word list that showed the Veteran to have 100 percent speech discrimination in her right ear and 98 percent in her left ear.  These results were also felt to be valid.  These scores indicate the Veteran did not at that time have a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.

The record also contains a private audiometric examination report from May 2013 with the following results: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
20
15
10
LEFT
15
25
20
15
10

Although the report does not indicate whether the Maryland CNC word list was used, the Veteran had speech discrimination scores of 100 percent in each ear at that time.  The Board notes that, as was the case with the September 2012 VA examination findings, the results of this private audiological examination do not rise to the threshold of a hearing loss disability for VA purposes.  Namely, they do not show a threshold of 40 decibels in any of the frequencies noted above, nor do they show a threshold of 26 decibels in any three of the frequencies noted above.  As the record is also devoid of any competent evidence that the Veteran's speech discrimination scores have been less than 94 percent at any time since she filed her claim, the Board does not find that the Veteran has a hearing loss disability in either ear.  38 C.F.R. § 3.385.

The Board notes that the Veteran is competent to report the observable symptoms of diminished hearing and her exposure to loud noises in service.  However, the record does not indicate that she has the medical knowledge, experience, or training to provide an opinion regarding the complex medical question of the degree of hearing loss she experiences in terms of frequencies, decibels, or loss of speech discrimination using the Maryland CNC word list.  Thus, her assertions are not competent to establish that that she has a current hearing loss disability in accordance with VA standards.

Ultimately, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110 , 1131 (West 2014);  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Here, there is simply no competent evidence that Veteran's hearing loss satisfies the criteria for a hearing loss disability set forth in 38 C.F.R. § 3.385.  Accordingly, her claim for service connection for bilateral hearing loss must be denied and the doctrine of the benefit of the doubt is not for application.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary for additional evidentiary development, including obtaining VA medical examinations to evaluate the Veteran's claims of service connection for a bilateral shoulder disability, a back disability, and vertigo.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board notes that the Veteran has not been afforded a medical examination relating to her claim for service connection for either her bilateral shoulder disability or her back disability.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon, supra.

Here, the Board finds that, with respect to the Veteran's claim of service connection for her bilateral shoulder and back disabilities, each element set forth in McLendon, has been met.  Specifically, she provided a competent statement in August 2011 that she had at that time and had continued to experience back and shoulder pain for the preceding 19 years.  The Veteran indicated at that time that her symptoms began while serving on active duty when she engaged in a variety of strenuous activities, including carrying heavy rucksacks, duffle bags, and various types of equipment and supplies.  In July 2013, the Veteran also attributed her shoulder and back pain to an accident that occurred in 1992 during which she was pinned by a Humvee against a wall.  The Veteran is competent to describe her current symptoms of pain as well as her strenuous in-service duties and the in-service accident involving a Humvee.  As this evidence is at least an indication that the Veteran's current symptomatology may be associated with her service and the record is devoid of sufficient competent medical evidence of record to decide the claim, she must be afforded VA examinations to assess the nature and etiology of her current symptoms of shoulder and back pain.

In contrast to the Veteran's claims for service connection for her shoulder and back pain, the Veteran was provided a September 2012 VA examination to evaluate her claim for service connection for vertigo.  At that time, the examiner noted that the Veteran did not then and had never been diagnosed with an ear or peripheral vestibular condition.  The examiner ultimately opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, noting that the Veteran's symptoms started nearly two years after discharge and had no association with any active duty injuries or events.  Notwithstanding these findings, the Board notes that the record also contains a May 2013 private treatment record in which the Veteran was diagnosed with benign paroxysmal positioning vertigo.  Although the September 2012 VA examiner also reported that the Veteran's symptoms began more than a year after her separation from active duty service, her service treatment records include complaints of dizziness in both January 1991 and November 1992. 

When an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  Given the recent diagnosis of benign paroxysmal positioning vertigo and the September 2012 VA examination report's omission of any discussion of the Veteran's in-service symptoms of dizziness, the Board finds that that report does not describe the Veteran's vertigo in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Therefore, an additional medical examination is warranted to determine the nature and etiology of the Veteran's vertigo.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to obtain an opinion as to the current diagnosis and etiology of her current back and shoulder pain and diagnosis of vertigo.  The claims file should be made available to the examiners, who should indicate in their reports that the file was reviewed as part of the examination.

Each examiner should take a complete history from the Veteran.  All tests or studies deemed necessary to evaluate the Veteran's disabilities should be completed.  After completing the examinations for these symptoms and disabilities, the examiners are asked to provide an opinion along with a complete rationale for the following questions:

a)  Does the Veteran now have or has she ever had a diagnosis relating to her symptoms of bilateral shoulder pain?  If there is a current diagnosis, is it as least as likely as not (50 percent probability or greater) that the Veteran's shoulder disability was incurred in her active duty service or is otherwise etiologically related to her active duty service?

b) Does the Veteran now have or has she ever had a diagnosis relating to her symptoms of back pain?  In answering this question, the examiner is asked to specifically comment on an April 2013 x-ray imaging report that indicated "mild dextroscioliotic curvature of the thoracic spine."  If there is a current diagnosis, is it as least as likely as not (50 percent probability or greater) that the Veteran's back disability was incurred in her active duty service or is otherwise etiologically related to her active duty service?

In answering (a) and (b), the examiners are asked to specifically comment on the Veteran's in-service strenuous activities, including carrying heavy rucksacks, duffle bags, and various types of equipment and supplies; as well as the Veteran's assertion that during service in 1992 she was pinned by a Humvee against a wall.  For the purpose of providing the opinions, the examiners should accept as true that the Veteran was pinned by a Humvee against a wall.

c)  Does the Veteran now have or has she ever had a diagnosis relating to vertigo?  In answering this question, the examiner is asked to specifically comment on the May 2013 diagnosis of benign paroxysmal positioning vertigo.  If there is a current diagnosis, is it as least as likely as not (50 percent probability or greater) that the Veteran's vertigo or vertigo-related disability was incurred in her active duty service or is otherwise etiologically related to her active duty service?  In answering this question, the examiner is asked to specifically comment on the in-service complaints of dizziness in 1991 and 1992

2.  Thereafter, readjudicate the Veteran's claims on appeal.    If any claim is not granted, send the Veteran and her representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


